DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 11-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 11 recites the limitation "a cognitive insight" in line 25. The limitation “a cognitive insight” appears previously in lines 20 through 21. It is unclear if the Applicant is referring to the same cognitive insight or two separate cognitive insights. If the former, the Applicant should change the limitation to “the cognitive insight” or “said cognitive insight.” If the latter, the Applicant should change the limitation to “another cognitive insight,” “a second cognitive insight,” or the like.

Claims 17 and 23 are rejected for the same reason as claim 11.

Claims 12-16, 18-22, and 24-30 are rejected due to their dependency on, and therefore inclusion of, the rejected subject matter of claims 11, 17, and 23.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 11-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 4-7 of U.S. Patent No. 10,354,190 B2 (hereafter referred to as “the patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 11-16 are anticipated by claims 1, 2, and 4-7 of the patent. Claims 17-30 are not anticipated by the claims, but are an obvious variant of them. Claims 1, 2, and 4-7 of the patent are directed to a method. Claims 17-30 of the instant application are directed to an information processing system and a non-transitory computer-readable storage medium for executing the method. A computer system and computer medium for executing a computerized method are obvious variants of the computerized method and not patentable.

Instant Application
The Patent
Claim 11
Claim 1
A method for receiving a plurality of types of data within a cognitive information processing system environment comprising:
A method for receiving a plurality of types of data within a cognitive information processing system environment comprising:
receiving data from a plurality of data sources, the plurality of data sources comprising a public data source and a private data source, the public data source comprising publicly available information stored in a hosted cognitive repository, the private data source comprising privately managed company specific information stored in a private network repository;
receiving data from a plurality of data sources, the plurality of data sources comprising a public data source and a private data source, the public data source comprising publicly available information stored in a hosted cognitive repository, the private data source comprising privately managed company specific information stored in a private network repository;
accessing information from the public data source and the private data source;
accessing information from the plurality of data sources via a cognitive cloud management module
providing the information to a cognitive inference and learning system, the cognitive inference and learning system executing on a hardware processor of an information processing system, the cognitive inference and learning system comprising a cognitive platform executing on the information processing system, the cognitive platform and the information processing system performing a cognitive computing function, the cognitive platform comprising a cognitive engine, the cognitive engine comprising a dataset engine, a graph query engine and an insight engine, the cognitive engine processing the streams of data from the plurality of data sources, the cognitive engine processing the publicly available information stored in the hosted cognitive repository and the privately managed company specific information stored in the private network repository to provide a cognitive insight, the dataset engine being implemented to establish and maintain a dynamic data ingestion and enrichment pipeline, the graph query engine being implemented to receive and process queries such that the queries are bridged into a cognitive graph, the insight engine being implemented to generate a cognitive insight from the cognitive graph, the dataset engine, the graph query engine and the insight engine operating collaboratively to generate the cognitive insight;
providing the information to a cognitive inference and learning system, the cognitive inference and learning system executing on a hardware processor of an information processing system, the cognitive inference and learning system comprising a cognitive platform executing on the information processing system, the cognitive platform and the information processing system performing a cognitive computing function, the cognitive platform comprising a cognitive engine, the cognitive engine comprising a dataset engine, a graph query engine and an insight engine, the cognitive engine processing the streams of data from the plurality of data sources, the cognitive engine processing the publicly available information stored in the hosted cognitive repository and the privately managed company specific information stored in the private network repository to provide a cognitive insight, the dataset engine being implemented to establish and maintain a dynamic data ingestion and enrichment pipeline, the graph query engine being implemented to receive and process queries such that the queries are bridged into a cognitive graph, the insight engine being implemented to generate a cognitive insight from the cognitive graph, the dataset engine, the graph query engine and the insight engine operating collaboratively to generate the cognitive insight;
a sourcing agent, the sourcing agent sourcing the data from the plurality of data sources, and, a destination agent, the destination agent publishing the cognitive insight to a destination.
a plurality of sourcing agents, the plurality of sourcing agents sourcing the data from the plurality of data sources, and, a plurality of destination agents, the plurality of destination agents publishing the cognitive insight to a consumer of the cognitive insight.


Claim 12 corresponds to claim 2.

Claim 13 corresponds to claim 4.

Claim 14 corresponds to claim 5.

Claim 15 corresponds to claim 6.

Claim 16 corresponds to claim 7.

Claim 17 corresponds to claim 1.

Claim 18 corresponds to claim 2.

Claim 19 corresponds to claim 4.

Claim 20 corresponds to claim 5.

Claim 21 corresponds to claim 6.

Claim 22 corresponds to claim 7.

Claim 23 corresponds to claim 1.

Claim 24 corresponds to claim 2.

Claim 25 corresponds to claim 4.

Claim 26 corresponds to claim 5.

Claim 27 corresponds to claim 6.

Claim 28 corresponds to claim 7.

Claim 29 corresponds to claim 1. Claim 1 discloses a non-transitory computer-readable medium embodying computer program code comprising computer executable instructions. It is an obvious variant of claim 1 to specify that the instructions may be deployed from a server to a client at a remote location as computer networks operate on the premise that computer instructions may be transmitted from one device to another.

Claim 30 corresponds to claim 1. Claim 1 discloses a non-transitory computer-readable medium embodying computer program code comprising computer executable instructions. It is an obvious variant of claim 1 to specify that the instructions may be provided by a service provider to a user on-demand as computer networks operate on the premise that computer instructions may be transmitted from one device to another in response to requests (on-demand).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whipple whose telephone number is 571-270-1244. The examiner can normally be reached Mon & Thu-Sat: 9 AM to 7 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571-270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Brian Whipple/
Primary Examiner
Art Unit 2454



8/24/2022